|
|

TRULINCS 16179006 - COX, FRANCIS SCHAEFFE - Unit: THA-D-A |
wane ee eee enee eee eee cee ee eee cee ee cee eeceeneceeneceesecceeeeceeseceeeeceeeeceeeeeteesess FIL-ED..._..

UNITED STATES DISTRICT COURT
DENVER, COLORADO

FROM: 16179006

TO: Christie, Bryan; Clemons, Angela; Dodd, Terry; Sarver, Liz JUL 08 2013
SUBJECT: Default on Rensels .
DATE: 06/21/2019 02:50:38 PM JEFFREY P. COLWELL.

 

I
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

plaintiff,

Francis Schaeffer Cox,
Vv. 1:18-cv-02328-CMA-NYW |

. t

Terry Dodd, |

Maria Rensel,

Bill Rensel,

Richard Neff,

Defendants, |

 

~ REQUEST TO ENTER DEFAULT AS TO BILL AND MARIA RENSEL ONLY (Fed. R. Civ. P. 55(a)) ~

 

TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO;

|, Francis Schaeffer Cox, Plaintiff, requests that the Clerk of this Court enter the default of Bill and Maria Rensel for failure to
plead or otherwise defend in a timely manner, as provided by Rule 55(a) of the Federal Rules of Civil Procedure. This request is
based on the incorporated Affidavit of Francis Schaeffer Cox, which shows:
+ a |

1. Bill and Maria Rensel were served with the summons and complaint on May 13th, 2019. !

2. The proof of service filed with this court per Houston v. Lack on June 16th, 2019 (due to delay of mail by prison officials)
establishes that service was proper pursuant to Fed. R. Civ. P. 4 , a file stamped copy is available on the docket.

3. Both Bill and Maria Rensel have failed to plead or otherwise respond to the complaint and summons.
4. The applicable time limit for responding has expired.

5. Bill and Maria Rensel are are not infants, minors, incompetent persons, or serving in.the military.

6. Attached hereto are two (2) completed and notarized AO-440 "Proof of Summons” forms showing that Bill and Maria Rensel

were served a copy of the summons and complaint by Frank Turney and Bryan Christie on May 13th, 2019 at between 9:30
and 9:45 pm, at their residence and usual place of abode, 348 Minnie St., Fairbanks, AK 99701.

 
  

 

Date 6-21-19

 

_ ~ AFFIDAVIT IN SUPPORT OF REQUEST TO ENTER THE DEFAULT OF BILL AND MARIA RENSEL ONLY ~
. i
(Fed. R. Civ. P. 55 (a))

|, Francis Schaeffer Cox, state the following under penalty of perjury per 28 USC 1746:

|
|
1. lam over 18 years of age, and fully competent to make this affidavit.
2. |_am the Plaintiff in this action.

 

te ere -
   

TRULINCS 16179006 - COX, FRANCIS SCHAEFFE - Unit: THA-D-A

3. On or about the first week of May | caused the summons and complaint in this action to be delivered to Mr. Bryan Christie
and Mr. Frank Turney, who together properly served them upon Bill and Maria Rensel, in person, on May 13th, 2019 under the
provisions of Fed. R. Civ. P. 4.; and certified that fact to this Court on completed AO-440 PROOF OF SERVICE forms dated 5-
18-19 and 6-1-19 then NOTARIZED June 4th, 2019; this PROOF OF SERVICE was duly filed with this court on 6-15-19 per
Houston v. Lack. See’attached EXHIBIT A.

4. Bill and Maria Rensel, have failed to serve and file an answer or otherwise respond to the complaint.

5. Under Fed. R. Civ. P 12, the time limit for responding to the complaint has now expired, and the time for Bill and Maria
Rensel to respond has not been extended by any stipulation of the parties, or by any order of the court.

6. Bill and Maria Rensel are personally know to me, and they are not minors or incompetent persons, nor are they in military
service. They are adults who | know are capable of managing their own affairs.

Signed under penalty of perjury,

 
 
  

 

Date G ~ RH [Perrvrnnnnes 28 USC 1746 tetternnee

HHI HHI KIKI KKK IK REIKI KEE KEE KEKE KE

CERTIFICATE OF SERVICE
|, Francis Schaeffer Cox, certify that on the below date per Houston v. Lack, a true and correct copy of this REQUEST TO

ENTER DEFAULT AS TO BILL AND MARIA RENSEL ONLY, and incorporated sworn AFFIDAVIT were mailed to the clerk of

court via first class US mail, postage pre-paid, USPS Tracking number 9114 9014 9645 1828 1182 13, as well as, 'to all the

Defendants in this case. ‘USPS TRACKING# 91149014 9645 1828 1182 13

& CUSTOMER For Tracking or inquiries go to USPS com |
RECEIPT or cal) 1-800-222-1811.

 

 

 

PO BOX 33
Terra Haute, IN 47808

—*.
}

. f ' _ a _ . toe i a ea Te. *
Me TRULINCS 16179006 - COX, FRANCIS SCHAEFFE - Unit: THA-D-A

- wet eee woe eee fie ees emer enatar ~
FROM: 16179006
TO: Christie, Bryan; Clemons, Angela; Dodd, Terry; Sarver, Liz

SUBJECT: Proof 0 Rensels <A

DATE: 06/14/2016 05:34:44 PM X ;
Loe, UNITED STATES DISTRICT COURT ~~ mos

FOR THE DISTRICT OF COLORADO x

Francis Schaeffer Cox,

plaintiff, SZ , . id

ee eepe conatitigante mW, 1:18-cv-02328-CMA-NYW QP :
Terry Dodd, <x
Maria Rensel, ca eote
Bill Rensel, IN

Richard Neff, , | ‘
Defendants, QL |

 

 

AS |
~ PROOF OF SERVICE AS TO oR peghuar RENSEL ONLY ~ . ‘
_ | SL | |
Attached hereto are two (2) completed and potrizaa Rosa Roo of Summons" forms showing that Bill ahd Maria
«,..Rensel were served a copy of.the.summons and complaint by.Fraénk Turney and Bryan Christie on May 13th; 2019 at between~ -~-~'
:,, . 9:30 and 9:45 pm, at their residence and usual place of abode, 348 Minnie St.,.Fairbanks, AK.99701....... |

| '

“7 |

 

 

 

.
~— ~ ~ ~~ fe ry
o
, TLS te ae eee le no EE!

7 CERTIFICATE OF SERVICE nomen enn naan naan |
: |, Francis Schaeffer Cox, certify that on the below date per Houston v. Lack, a true and correct copy of this PROOF OF wad

~ “SERVICE AS TO BILL AND MARIA RENSEL ONLY was mailed to the clerk of court via first class US mail, postage pre-paid, :
USPS Trackina number 9114 9023 0722 4293 0874 69, as well as to all the Defendants in this case.
; BUS ACKING# 9114 9023 0722 4293 0874 69

acking or inquines go to USPS.com

  
  

a - - ee te - ee ey
of call 1-800-222-1811. oO '

g oo yO Date 6-15-14

16179-006

 
 

 

ase 1:18-cv-02328-NYW Document 9-2. Filed 10/09/18 USDC Colorado Page 2 of 15
.
-
AO 440 (Rev, 06/12) Summons in 8 wil Action (Page 2)
Civil Action No, 18-cv-02328-NYW ~
PROOF OF SERVICE

t
(This section should not be filed with the court unless required by Fed. R. Clv, P. 4 ()

. This summons for (name of individual and title, if any) K: Lk Gf! MAV Vf oe Ce OSC. fl

 

 

was received by me on (date) ; S “eA 2 O /9
op pelGat age re: 8. I etsonally served the summons. on the. individual at (place) Su. Ss Ms a i te ST ol uk Kactar
mick a _ - eo ott = — = ~ . On (date) ' O. or gG

poe e ts > O IleR-the summons at the individual's residence or usual place of abode with (name) Keto Cure vse
ree da tr 2 plete. keke i ,@ person of suitable age and discretion who resides there, |

wetter cee. ON (date) 7 , and mailed a copy to the individual’s last known address: or :

I,
© I served the summons on (name of individual) ; who is

 

eee ; designated by law to accept service of process on behalf of (name of organization)

a : On (date) - -- “3 0r

!
“|
Gl retumed the summons unexecuted because : {Or

+

eee pee ee Oo Oe oe KET | [en selg A Nt) 2 enp- kee cheny; Gave | hav

DRY An ae Nev da B Cle _
. bch wie QO Wye’ Ay. oman is “Kansel CA me 0 Che. Noate.

VI ow el WUOS tn Che
My fees are si - / CO “> for travel and $ (de " l ors Aoeee fu hen

for services, for a total of $

Scammowe’ Lvac devo Cw MA te

fee ee -] declare under penalty of perjury that this information is true.

  
   

  

 

 

 

 

GSO. Ov DAS By

 

    

See gi gog Oa ee
— 0

Pa Al Lv? |

Z : f sk Te name and title aT |

 

 

Servet 's address

Additional information regarding attempted service, etc:

Sieve fo eat VETER tore bee

 

~ yg co, : we Boe _ * tog oe!

the

mae

My

[F344 Mes St Sand rbauie Nacka :

“il: 7
 

=- =" NCKNOWLEDGMENT BY INDIVIDUAL : .

State of Alaska
4" Judicial District

it + On:this:.4- day of IONE in the year 20 |{_, before me, the
: . undersigned notary public, personally appeared: Franke W Tucne\
“viife sa? Known-to me.to.be.the person(s) whose name(s) is/are subscribed to the within i

2,2-7=7> instrument-and: acknowledged that he/she/they executed the same for the |

 

purposes therein contained.

 

 

ir eto tae os

Tole ee

Loney ce Late Tenens eee Signature of parson Tablag Acknowledgment
te Title or Rank _ Jota Pook c. |

~ _ My Commission Expires: SO YY AORQ es
a u , | |

tate of Alaska |

. TARY PUBLIC _—

Brittany S.
imlssion Explres Sep 4, 2022

 

 

 

4
i

aos see!

- 2 OTs

1 = = Fert |
t Toler
-

vo

’ org . Se ape ag tena Rhee Sed itceere ge oe ob wy
c

18-cv-02328-NYW" -Document $-3 Filed 10/09/18 - USDC Colorado * *Page 2 of 15

 

AO 440 (Rey, 06/12) Summons ina Civil Acnon (Page 2)
Civil Action No, 18-cy-02328-NYW ~

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Clv, P. 4 (1) \

 

 

This summons for (name of individual and title, if anv) _ TA LL dupe he Veed _ ot

was received by me on (date) B26 gy Zo / P vee

BRE ol | personally se served the summons on. the individual at (place)

 

on (date} * or

a ee teen — |

ere es ie. 1. Oclteft the summons at the individual’s residence or usual place of abode with (ame)
sc lsh,  .-- ,,@ person of suitable age and discretion who resides there,

 

  

a
|
|

=i 0n.(date). aren vand mailed a copy to the individual’s last known address; or © oo.) un deee eee

Oo I served the summons on (name of individual) , Who is 1

 

 

designated by law to accept service of process on behalf of (name af organization)
on (date) 5 or

 

Gl retumed the summons unexecuted because +0

|

+
nage pC Other; (specif - OW AF-Y; i 2 af “Zz 3 2, “Op ZIM: Z ACD ERA Sao Qe ex SA _
- BU Kepebe/ GROGE 8 PF :
“5 -hemeee PMO ZA 5 ipopere t EDN SAKE Yee WWern

Loo + BYP LD unfressep EM Av M Jv Rey PGOCK OE LenB Ate P BU MIMICS
“-. My. fees are o/' 1), QF fortravelandS © for services, for a total of $ 0,00 .
~ i ns 11h
7
arash acs} | declare under penalty of perjury that this information is true.

 

cobs
. al.
a comes __ ees. A (iligata a ——s 4
SenerS signature _ |

A007,

Printed name eand title My Comn

 

 

 

 

13796 faces 97. PRG AA Fez, A

Server's address

Additional information regarding attempted service, etc:

 
 

State of Alaska
4" Judicial District

_

oom or Onethis: He - day: ofs JUNE

“ACKNOWLEDGMENT BY INDIVIDUAL _

as undersigned notary public, personally appeared: “Rycuan RB Claciche

Q

zzz s..c, Known to.me.to.be the person(s) whose name(s) is/are subscribed to the within

=... . instrument.and_ acknowledged that he/she/they executed the same for the

purposes therein contained.

 

a ee
nu wed BD ee +, ae
irae ni Sas: ms ras Beet
= ah z.

=... _My Commission Expires:

of Alaska

Y PUBLIC

‘any S.
Expires Sep 4, 2022

 

Seo. 4 -2OKQ

wey “Sigitature of Person staial

Title or Rank Atte Pei C.

Acknowledg ment

in the year 20/4... before me,-the = Sos = ~

 

_ a
a _ a.

 

i
1

1

Le

4

j

Pe

Weta: i. ”
qa Fe le Patt,
